Citation Nr: 0422417	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  03-13 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.	Entitlement to a rating in excess of 30 percent for left 
knee disability with degenerative joint disease.

2.	Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1946 to 
January 1947.     

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision in 
which the RO denied a rating in excess of 30 percent for the 
veteran's service-connected left knee condition, to include 
degenerative joint disease, and a TDIU.  The veteran filed a 
notice of disagreement (NOD) in January 2003, and a statement 
of the case (SOC) was issued in March 2003.  The veteran 
filed a substantive appeal in May 2003.  

Initially, the New Jersey Department of Military and 
Veterans' Affairs represented the veteran in connection with 
the matters now on appeal.  However, in May 2003, the veteran 
notified VA that that organization was no longer his 
appointed representative.  The Board recognizes this change 
in the status of the veteran's representation. 

In June 2003, a hearing was scheduled at the RO; however, the 
veteran failed to appear.  

For the reasons expressed below, the claims on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional 
development of the claims on appeal is warranted.  

The veteran most recently underwent VA examination for his 
service-connected left knee condition in December 2001.  In 
the report of that examination, the physician indicated that 
the veteran's left knee demonstrated a range of motion from 0 
to 85 degrees.  He also noted that the veteran had a moderate 
degree of swelling and "milder" fatigability in both knees, 
with no instability or incoordination of either knee.  The 
examiner provided a diagnosis of degenerative joint disease 
and osteoarthritis of both knees, and further stated that all 
activities of daily living at present were independent and 
full for the veteran, but that he was prone to progression.  

However, the Board finds that the results of such examination 
are inadequate for evaluating the extent of the veteran's 
disability, for several reasons.  The December 2001 
examination report reflects the veteran's assertion that he 
was not capable of walking a full block without difficulty.  
Further, in the reports of previous VA examinations conducted 
in 1998 and 1996, the same examiner that examined the veteran 
in December 2001expressly noted the veteran's ongoing 
complaint of severe left knee pain, particularly during 
repeated use.  However, on examination in December 2001, the 
examiner did not attempt to quantify any additional findings 
as to range of motion loss with repeated use and/or during 
flare-ups.  Additionally, there is no indication from the 
December 2001 examiner's report as to whether complete 
records were available then for review, even though the 
veteran's history should be considered in connection with 
examination (see, e.g., 38 C.F.R. § 4.1 (2003)).  

The Board notes that, when evaluating joints on the basis of 
limited motion, VA must consider whether the joint in 
question exhibits weakened movement, excess fatigability, 
incoordination, or other functional loss, and whether pain 
limits functional ability during flare-ups or when the joint 
is used repeatedly over a period of time.  See DeLuca v. 
Brown, 8 Vet. App. 202, 205-207 (1995); 38 C.F.R.           
§§ 4.40, 4.45 (2003).  These determinations should be made by 
an examiner and should be portrayed by the examiner in terms 
of the additional loss in range of motion due to these 
factors, to include with repeated use and during flare-ups.  
See DeLuca, 8 Vet. App at 205-207.  Such findings are 
particularly important, in a case such as this, in which the 
veteran has alleged that his left knee disability warrants a 
higher evaluation, and has identified that disability as 
forming the basis for his total rating claim.  The Board also 
notes that an opinion as to the impact of the left knee 
disability on the veteran's employability would also be 
helpful in resolving the TDIU claim on appeal.

Therefore, the Board finds that, to obtain findings and 
medical opinion needed to fully and fairly evaluate the 
claims on appeal, the RO should arrange for the veteran to 
undergo another orthopedic examination of his left knee.  The 
veteran is hereby notified that failure to report to any such 
scheduled examination, without good cause, shall result in a 
denial of the claims for increase.  See 38 C.F.R. § 3.655(b) 
(2003).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the examination sent to him by the pertinent VA medical 
facility.   

Prior to arranging for the veteran to undergo VA examination, 
it is imperative that the RO obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
VA Medical Center (VAMC) in Philadelphia, the James J. Howard 
Outpatient Clinic (OPC) in Brick, New Jersey, and the 
Marshall Hall Community Based Outpatient Clinic (CBOC) in Ft. 
Dix, New Jersey, from the mid-1990s until December 2001.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the Philadelphia 
VAMC, James J. Howard OPC, and Marshall Hall CBOC from 
December 2001, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003) as regards requesting records from 
Federal facilities.  

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claims 
on appeal.  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(b)(3)) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of 
the one-year notice period).  The RO's letter should also 
invite the veteran to submit all evidence in his possession.  
After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  

If the veteran fails to report to the scheduled examination, 
the RO must apply the provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, adjudication of the claim for 
service-connection for a left knee condition should include 
specific consideration of whether separate, compensable 
evaluations are warranted for limited and/or painful motion 
due to degenerative arthritis of the left knee (under 
Diagnostic Code 5003) and for instability of the left knee 
(under Diagnostic Code 5257).  See VAOPGCPREC 23-97 (July 1, 
1997; revised July 24, 1997) and VAOPGCPREC 9-98 (Aug. 14, 
1998).  See also Esteban v. Brown, 6 Vet. App. 259, 261 
(1994) (permitting separate evaluations for separate problems 
arising from the same injury if they do not constitute the 
same disability or same manifestation under 38 C.F.R. 
§ 4.14).  Also, the supplemental SOC (SSOC) that explains the 
bases for the RO's determinations as to each of claims on 
appeal, must include citation and discussion of the pertinent 
legal authority implementing the VCAA-i.e., 38 C.F.R. §§  
3.102 and 3.159 (2003)-not cited to in the March 2003 SOC.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain from the 
Philadelphia VAMC, James J. Howard OPC, 
and Marshall Hall CBOC all outstanding 
pertinent records of evaluation and/or 
treatment of the veteran's service-
connected left knee disability, from 
December 2001 to the present.  The RO must 
follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2003) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

2.	The RO should send to the veteran a 
letter requesting that he provide 
sufficient information, and if necessary, 
authorization, to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claims within 
the one-year period).

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him of the records 
that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.  

4.	After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, the RO should arrange for 
the veteran to undergo VA orthopedic 
examination of his left knee.  The entire 
claims file must be made available to the 
physician designated to examine the 
veteran, and the examination report should 
include discussion of the veteran's 
documented medical history and assertions.  
All appropriate tests and studies (to 
include X-rays and range of motion 
studies, reported in degrees) should be 
accomplished and all clinical findings 
should be reported in detail.  

Regarding the latter, the examiner should 
indicate whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
service-connected left knee condition.  
If pain on motion is observed, the 
examiner should indicate the point at 
which pain begins.  In addition, after 
considering the veteran's documented 
medical history and assertions, the 
examining physician should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  

The examiner should also specifically 
indicate the presence or absence of any 
lateral instability and/or recurrent 
subluxation.  If instability is present, 
the examiner should provide an assessment 
as to whether such instability is slight, 
moderate or severe.

The examiner should also offer an opinion 
as to the impact of the veteran's left 
knee disability on his employability-to 
specifically include comment as to 
whether the left knee disability renders 
the veteran unable to obtain or retain 
substantially gainful employment. 

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

5.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent facility.

6.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.	The RO must also review the claims file 
to ensure that any additional notification 
and/or development required by the VCAA 
has been accomplished.  

8.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for a rating 
in excess of 30 percent for left knee 
disability with degenerative joint 
disease, as well as the claim for a TDIU, 
in light of all pertinent evidence and 
legal authority.  If the veteran fails to 
report to the scheduled examination, the 
RO must apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
with regard to the veteran's claim for an 
increased rating, the RO must document its 
specific consideration of the Deluca/38 
C.F.R. §§ 4.40 and 4.45 factors, as well 
as whether separate ratings for arthritis 
and instability affecting the left knee 
are warranted.  

9.	If any benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran an appropriate SSOC that includes 
citation to all additional legal authority 
considered-to specifically include 
38 C.F.R. §§ 3.102 and 3.159 (2003)-and 
clear reasons and bases for all 
determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



